Exhibit 3(b) OHIO POWER COMPANY CODE OF REGULATIONS (as amended through June 26, 2008) CODE OF REGULATIONS OF OHIO POWER COMPANY ARTICLE I OFFICES SECTION 1.Principal Office.The principal office of the corporation shall be located at 301 Cleveland Avenue, S.W., Canton, Ohio.(As amended 7/10/61) SECTION 2.Other Offices.In addition to its principal office, the corporation may also have offices at such other places within or without the State of Ohio as the Board of Directors may from time to time determine.(As amended 7/10/61) ARTICLE II PLACE OF MEETINGS Special meetings of the shareholders and regular and special meetings of the Board of Directors may be held at any place or places within or without the State of Ohio. ARTICLE III MEETINGS OF SHAREHOLDERS SECTION 1.Annual Meeting.The annual meeting of the shareholders of the corporation for the purpose of electing directors and transacting such other business as may properly come before the meeting shall be held at the principal office of the corporation on the first Tuesday in May of each year, if not a legal holiday, but if a legal holiday, then on the next business day following.(As amended 10/14/81) Upon due notice there may also be considered and acted upon at an annual meeting any matter which could properly be considered and acted upon at a special meeting. At the annual meeting, or any other meeting of the stockholders at which directors are to be elected, the officers of the corporation shall lay before the shareholders a statement of profit and loss and a balance sheet containing a summary of the assets and liabilities, a summary of profits earned, dividends paid and other changes in the surplus account of the corporation, made up to a date not more than four months before said meeting, from the date up to which the last preceding statement, account and balance sheet were made up.A certificate, signed by the Chairman of the Board, the President or a Vice-President and by the Treasurer or an Assistant Treasurer, or by a public accountant or firm of public accountants, shall be appended to such statement of profit and loss and balance sheet, stating that they are true and correct and that they exhibit a fair view of the state of the corporation’s affairs according to its books. The officers of the corporation shall, upon the written request of any shareholder made after notice of any such meeting, forthwith mail to such requesting shareholder a copy of such statement of profit and loss and balance sheet. SECTION 2.Special Meetings.After notice given pursuant to Section 3, special meetings of the shareholders may be held at any time upon call of the Chairman of the Board, the President, a Vice President, the Secretary, an Assistant Secretary, a majority of the Board of Directors acting with or without a meeting, or of the persons who hold shares entitling them to exercise twenty-five percent (25%) of the voting power of all the shares outstanding and entitled to vote thereat or as provided in the Articles of Incorporation.Such call shall state the time, place and purposes of the meeting.(As amended 02/01/80) SECTION 3.Notice of Meeting.Notice in writing of each annual or special meeting of shareholders shall be given by the Secretary or the officer performing his duties, stating the time and place and the purposes thereof, and a copy of such notice shall be served upon or mailed to each shareholder of record entitled to vote or entitled to notice, not more than sixty (60) days nor less than ten (10) days before any such meeting.If mailed, it shall be directed to a shareholder at his address as it appears upon the records of the corporation.(As amended 10/14/81) All notices with respect to any shares issued to persons as joint tenants may be given to whichever of such persons is named first on the books of the corporation and notice so given shall be sufficient notice to all such persons. Every person who by operation of law, transfer, or by any other means whatsoever shall become entitled to any share shall be bound by every notice in respect of such share which previously to the entry of his name and address upon the books of the corporation as the registered holder of such share shall have been given to the person from whom he derives the title to such share.In the event of the transfer of shares after notice has been given and prior to the holding of the meeting, it shall not be necessary to serve notice upon the transferee.If any meeting, annual or special, is adjourned to another time or place, no further notice as to such adjourned meeting need be given other than by announcement at the meeting at which such adjournment is taken. SECTION 4.Waiver of Notice.Any shareholder, either before or after any meeting, may waive in writing any notice required to be given by law or under the Articles or under these regulations; and whenever all of the shareholders entitled to vote shall meet in person or by proxy, such meeting shall be valid for all purposes without call or notice, and at such meeting any action may be taken. SECTION 5.Record Date.Closing Books.The Board of Directors may fix a date not exceeding sixty (60) days preceding the date of any meeting of shareholders or any dividend payment date or any date for the allotment of rights as a record date for the termination of the shareholders entitled to notice of such meeting or to vote thereat or to receive such dividends or rights as the case may be, and may close the books of the corporation against transfer of shares during the whole or any part of such period including the time of such meeting of the shareholders and any adjournments thereof.If the Board of Directors shall not fix such record dates as aforesaid or close the books against transfer, the shareholders of record at the close of business on the 15th day prior to the date of such meeting for the date fixed to receive a dividend or right shall be the shareholders entitled to notice of such meeting and entitled to vote thereat and/or to receive such dividends or rights as the case may be.(As amended 10/14/81) At any meeting of shareholders a list of shareholders entitled to vote, alphabetically arranged, showing the number and classes of shares held by each on the date fixed or established for closing the books against transfers or the record date fixed or established, as provided in this Section, certified by the Secretary of the corporation, may be produced by such Secretary, and shall be produced on the request of any shareholder, and such list shall be prima facie evidence of the ownership of shares and of the right of shareholders to vote at such meeting. SECTION 6.Quorum.
